Citation Nr: 1027777	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990, 
and from January 1991 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied entitlement to service connection for the 
disorders listed on the title page.

In this case, the Veteran had initiated an appeal as to 6 issues.  
In addition to the 4 issues noted on the title page of this 
decision, he also appealed a denial of service connection for 
"Gulf War Illnesses," as well as an increased rating claim for 
hearing loss.  A statement of the case was issued in March 2008.  
Later that month, the Veteran submitted a VA Form 9 in which he 
checked the box indicating that he wished to appeal all of the 
issues listed on the statement of the case.  He then referenced 
an attached addendum.  The addendum expressly stated that he had 
received the March 2008 statement of the case and that he wished 
"to appeal the following issues," which he listed as including 
only the PTSD, back, neck, and arthritis claims.  Given the 
specificity of that statement, the Board concludes that only 
those 4 claims are in appellate status, as he clearly expressed 
an intent to limit his appeal to those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development is required 
before the claims on appeal may be adjudicated, for the reasons 
discussed below.

With respect to the back, neck, and arthritis claims, it is 
determined that an examination is required.  Indeed, VA will 
provide a medical examination or obtain a medical opinion if the 
record, including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an event, 
injury, or disease that occurred in service, but the record does 
not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  

Here, the service treatment records show that the Veteran was 
treated for body aches in April 1987.  In April 1988, he was 
treated for a neck spasm, and in April 1991, he suffered a groin 
injury.  Post-service treatment records show current diagnoses of 
chronic lumbar strain, cervical disc disease, and arthritis.  
However, no etiology opinion for these disorders is of record.  
Accordingly, a medical examination for the purpose of obtaining 
an opinion as to the etiology of the presently diagnosed chronic 
lumbar strain, cervical disc disease, and arthritis is in order.

Concerning the claim for PTSD, the regulations regarding stressor 
development have recently changed.  Currently, if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See  
75 Fed. Reg. 39843(2009)(to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran served as an ambulance driver in Saudi 
Arabia in early 1991.  He said that every time he heard the air 
raid alarms, he felt he was going to die.  He stated that he saw 
a military aircraft that was shot up attempting to land.  As it 
touched ground it exploded into flames.  He also recalled seeing 
a soldier who had driven over a land mine.

A VA treatment record from May 2006 lists diagnoses of attention 
deficit hyperactivity disorder and PTSD, but it is not clear that 
the diagnosis of PTSD was made in accordance with the DSM-IV 
criteria.  Additionally, no VA psychiatrist or psychologist has 
commented regarding whether the Veteran's claimed stressors are 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressors, in accordance with 
the newly revised regulations.  Consequently, a medical 
examination to confirm the diagnosis of PTSD and for an opinion 
regarding the etiology of the Veteran's claimed stressors is 
required.

Additionally, documents of record indicate that the Veteran 
receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA a copy of its 
determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.  Any negative search should 
be noted in the record and communicated to 
the Veteran.  Additional searches must be 
carried out until it is deemed that further 
efforts would be futile, at which time a 
formal finding to this effect should be added 
to the record.

2.  Obtain all outstanding pertinent records 
of evaluation and/or treatment of the Veteran 
(dated from May 2008 to the present) from the 
Martinsburg VAMC.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.  

3.  Afford the Veteran a VA orthopedic 
examination to determine the nature and 
etiology of any lumbar, cervical, and 
arthritic disorders.  All diagnoses are to be 
noted.  For each diagnosis, the examiner is 
requested to state whether it is at least as 
likely as not that the current disability is 
causally related to active service.  
Moreover, in making this determination, the 
examiner is requested to comment on the 
Veteran's documented December 1993 Worker's 
Compensation claim for a back injury.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

4.  Afford the Veteran a VA psychiatric 
examination to determine the current nature 
of any psychiatric disorder, to include PTSD, 
and to obtain an opinion as to whether any 
such disorder(s) is/are related to military 
service.  All tests deemed necessary should 
be conducted and the results reported in 
detail.

Following review of the claims folder and 
examination of the Veteran, the examiner 
should specifically address the following:  

(a)	 Provide a diagnosis for any 
psychiatric disorder found, to specifically 
include whether the Veteran has PTSD.  The 
examiner should specifically state whether 
the Veteran meets the diagnostic criteria for 
PTSD.  If so, the examiner should express 
whether any of the Veteran's claimed 
stressors are adequate to support a diagnosis 
of PTSD, and whether the Veteran's symptoms 
are related to the claimed stressor.

(b)	 For any psychiatric disorder other 
than PTSD that is diagnosed, the examiner 
should specifically state whether it is at 
least as likely as not that psychiatric 
disorder is related to active service.  

A rationale for any opinion expressed should 
be provided.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

5.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since issuance 
of the most recent Supplemental Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


